MR. Justice Wole,
dissenting.
To my mind, the solution of the problem does not depend upon the fact that the Constitution of California used the word “employees” and the court held that the constitution meant immediate employees. The fact would remain that the employees of a subcontractor are not employees of the principal contractor in any sense whatsoever. The principal contractor had no nexus or relation with the workingmen *157employed by the subcontractor. If one goes back to the common law, an employee of a subcontractor wbo suffered an injury by reason of the negligence of the principal contractor would have an action against the latter; and the doctrine of the assumption of risk could not be invoked against him. The modern theory is to require, by adequate workmen’s compensation laws, that the employer should protect the lives and health of his employees. A principal contractor, however, has no control over the employees of a subcontractor, and can not regulate the hours and manner of work nor in general the safeguarding of them. What the workmen’s compensation acts have done is to create another class of obligation in the employer. The idea of the statutes, however, is not to make the employer an insurer of anybody who is under the control of somebody else. Words must be understood in their ordinary sense and when Congress spoke of “employees” it must have meant the ordinary relation existing between master and servant, and not an artificial one where the employees of another are involved, even though that other person is a subcontractor. If Congress under its police power could make this supposed inclusion, it should have done so in direct language.
I am authorized to state that Mr. Justice Aldrey joins in this dissent.